Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption Experts and to the use of our report dated August 19, 2010 in Amendment No. 3 to the Registration Statement (Form S-11 No. 333-168971) and related Prospectus of Apple REIT Ten, Inc. (the Company) for the registration of 182,251,082 units, each of which consists of one Common Share and one Series A Preferred Share of the Company (a Unit). /s/ Ernst & Young LLP Richmond, VirginiaDecember 20, 2010
